DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter  
					Claims 1 & 3-13 are allowed.

	Regarding claim 1,  Kim et al (US20110249520) discloses a data driving circuit comprising(FIG 3): a trigger circuit configured to block remaining signal paths  among a plurality of signal paths for transmitting data except for a signal path corresponding to a currently selected driving strength(FIG 4;[0035] having  trigger block 100 having signals fsig and rsig and only outputs either fsig or rsig e.g., the other is blocked) ; and a pre-driver configured to drive data(FIG 3; 200), which are transmitted through the signal path corresponding to the currently selected is driving strength (FIG 3; [0036] pre drive signal pre), using an impedance determined in accordance with a plurality of impedance control codes (FIG 3 & 5;[0036] ; 200 receiving Pre signal having Rs, wherein the having codes control drv-off and odt-on in order to output the main drive signal up and dn). 
	 

Arai et al (US20150063041 FIG 5; pull-up units (PU0-PU6); CODEPU amount CODEPU of paths, selected e.g., signal path PU0 and  pull-down units (PD0-PD6)  driving data  transmitted through the signal path corresponding to the currently selected driving strength e.g., PDO). 

Kim et al(US20180053567)discloses an impedance calibration circuit configured to control the impedance 5control codes using a resistance of an external resistor as a target value (FIG 8; [0056-0060] discloses 40 impedance calibration circuit controlling the impedance control codes ODTENs using a resistance of an external resistor 41 as a target value).  

Lee et al (US7760561 FIG 3), Sato et al (US20120134439 FIG 7), Lee et al (US7906986 FIG 4), Johnson et al (US10504571 FIG 1), Lee et al (US20180033470 FIG 5-7) & Jung et al (US20180075885 FIG 2). 
However, with respect to claim 1, none of the prior art teaches, suggests or renders obvious, either alone in combination wherein the trigger circuit is configured to block remaining signals paths among a plurality of signal paths for transmitting a plurality of second data, which are generated by latching a plurality of first data in accordance with a plurality of clock signals having a phase difference, corresponding to the currently selected driving strength. Claims 1 & 3-13 are allowed because of their dependency to the allowed base claim 1. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856.  The examiner can normally be reached on 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/Primary Examiner, Art Unit 2827